Citation Nr: 1027084	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-47 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based 
on service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The appellant's husband served in the Army National Guard from 
April 1964 to April 1970, with a verified period of active duty 
for training (ACDUTRA) from December 1964 to April 1965.  He died 
on September [redacted], 2007, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision by RO.  

During the course of the appeal, the appellant was afforded a 
videoconference hearing before the undersigned Veterans Law Judge 
in May 2010.  



FINDINGS OF FACT

1.  The appellant's husband died as the result of amyotrophic 
lateral sclerosis (ALS) many years after service. 

2.  The appellant's husband served in the National Guard from 
April 1964 to April 1970, but did not have continuous active 
service for 90 days or more.   

 

CONCLUSION OF LAW

The appellant's claim for DIC benefits on the basis of service 
connection for cause of her husband's death must be denied by 
operation of law.  38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.318 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

However, to the extent that the law is dispositive of the matter 
presented on appeal, further discussion of VCAA is not required 
at this time.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Legal Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse 
of a qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

In determining whether the disability that resulted in the death 
of the Veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 (2009).  

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

The death certificate, dated in September 2007, reveals that the 
immediate cause of his death was respiratory failure, due to or 
as a consequence of amiatropic[SIC] lateral sclerosis.  

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for ALS.  

(a) Except as provided in paragraph (b) of this section, the 
development of amyotrophic lateral sclerosis manifested at any 
time after discharge or release from active military, naval, or 
air service is sufficient to establish service connection for 
that disease.  

(b) Service connection will not be established under this 
section: (1) if there is affirmative evidence that amyotrophic 
lateral sclerosis was not incurred during or aggravated by active 
military naval or air service; (2) if there is affirmative 
evidence that amyotrophic lateral sclerosis is due to the 
veteran's own willful misconduct; or (3) if the veteran did not 
have active continuous service of 90 days or more.  38 C.F.R. 
§ 3.318 (2009).  

The term "active military, naval, or air service" includes, 
"(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and (C) 
any period of inactive duty training during which the individual 
concerned was disabled or died- (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training."  38 U.S.C.A. § 101(24) (West 
2002).  
	
The term "active duty" means "(A) full-time duty in the Armed 
Forces, other than active duty for training; (B) full-time duty 
(other than for training purposes) as a commissioned officer of 
the Regular or Reserve Corps of the Public Health Service (i) on 
or after July 29, 1945, or (ii) before that date under 
circumstances affording entitlement to 'full military benefits' 
or (iii) at any time, for the purposes of chapter 13 of this 
title; (C) full-time duty as a commissioned officer of the 
National Oceanic and Atmospheric Administration or its 
predecessor organization the Coast and Geodetic Survey (i) on or 
after July 29, 1945, or (ii) before that date (I) while on 
transfer to one of the Armed Forces, or (II) while, in time of 
war or national emergency declared by the President, assigned to 
duty on a project for one of the Armed Forces in an area 
determined by the Secretary of Defense to be of immediate 
military hazard, or (III) in the Philippine Islands on December 
7, 1941, and continuously in such islands thereafter, or (iii) at 
any time, for the purposes of chapter 13 of this title; (D) 
service as a cadet at the United States Military, Air Force, or 
Coast Guard Academy, or as a midshipman at the United States 
Naval Academy; and (E) authorized travel to or from such duty or 
service. "  38 U.S.C.A. § 102(21) (West 2002).  

The term "active duty for training" means "(A) full-time duty 
in the Armed Forces performed by Reserves for training purposes; 
(B) full-time duty for training purposes performed as a 
commissioned officer of the Reserve Corps of the Public Health 
Service (i) on or after July 29, 1945, or (ii) before that date 
under circumstances affording entitlement to 'full military 
benefits,' or (iii) at any time, for the purposes of chapter 13 
of this title; (C) in the case of members of the Army National 
Guard or Air National Guard of any State, full-time duty under 
section 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law; (D) duty performed by a member 
of a Senior Reserve Officers' Training Corps program when ordered 
to such duty for the purpose of training or a practice cruise 
under chapter 103 of title 10 for a period of not less than four 
weeks and which must be completed by the member before the member 
is commissioned; and (E) authorized travel to or from such duty.  
The term does not include duty performed as a temporary member of 
the Coast Guard Reserve."  38 U.S.C.A. § 101(22) (West 2002).  

38 C.F.R. § 3.6(a), defines "active military, naval and air 
service" as active duty, any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 C.F.R. § 3.6(a) (2009).  


Analysis

The appellant seeks service connection for her husband's death as 
a consequence of amyotrophic lateral sclerosis in accordance with 
the provision for presumptive service connection under 38 C.F.R. 
§ 3.318.  

For the following reasons, the Board finds that the legal 
criteria for DIC benefits based on service connection for cause 
of death have not been met in this case.  The law is dispositive 
of this matter; thus, the claim must be denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As noted, the DD Form 214, Certificate of Release or Discharge 
from Active Duty, and NGB Form 22, show that the appellant's 
husband enlisted in the Army National Guard in April 1964 and was 
released in April 1970.  He had a verified period of ACDUTRA from 
December 1964 to April 1965.  

Accordingly, on this record, the Board finds that the appellant's 
husband did not performed continuous active service for 90 days 
or more.    

The threshold question in any claim for VA benefits is whether 
status as an eligible claimant has been established.  See Hayes 
v. Brown, 7 Vet. App. 420 (1995).  Here, the appellant's 
eligibility is based on nature of her husband's service.  

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).   

In order to achieve "Veteran" status and be eligible for service 
connection for disability claimed during inactive service, the 
record must establish that the "Veteran" was disabled from an 
injury (but not disease) incurred or aggravated during inactive 
duty for training (INACDUTRA).  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Moreover, the appellant's husband was not disabled due to disease 
or injury that was incurred in or aggravated by a period of 
ACDUTRA or from an injury that was incurred in or aggravated by a 
period of INACDUTRA.  

Accordingly, the Board finds the appellant's husband did not have 
the requisite service to establish her basic eligibility for VA 
(death) benefits.  Since the law is dispositive in this matter, 
the claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Although the Board regrets that the outcome to the Appellant is 
not favorable, the Board is without authority to grant this claim 
on an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  


ORDER

The claim for DIC benefits based on service connection for the 
cause of death must be denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


